Title: From George Washington to Elias Boudinot, 14 June 1783
From: Washington, George
To: Boudinot, Elias


                  
                     Sir
                     Head Quarters 14th June 1783
                  
                  The enclosed is Copy of a Letter I have just received from Sir Guy Carleton I take an early Opportunity to transmit it to your Excellency, for the Information & Consideration of Congress.  With great Esteem & Respect I have the Honor to be sir Your Excellency’s Most Obedient and most humble Servant
                  
                     Go: Washington
                     
                  
               